


110 HR 5560 IH: Right to Clean Vehicles

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5560
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Welch of Vermont
			 (for himself, Mr. Sherman,
			 Mr. Allen,
			 Mr. Berman,
			 Mr. Blumenauer,
			 Mrs. Capps,
			 Mr. Cardoza,
			 Ms. Clarke,
			 Mr. Courtney,
			 Mr. Crowley,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Ms. DeLauro,
			 Mr. Dreier,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Hall of New York,
			 Ms. Harman,
			 Mr. Hinchey,
			 Mr. Hodes,
			 Mr. Honda,
			 Mr. Inslee,
			 Mr. Kennedy,
			 Mr. Kucinich,
			 Mr. Langevin,
			 Mr. Larson of Connecticut,
			 Ms. Lee, Ms. Zoe Lofgren of California,
			 Mr. Markey,
			 Ms. Matsui,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Michaud,
			 Mr. George Miller of California,
			 Mr. Miller of North Carolina,
			 Mr. Moran of Virginia,
			 Mr. Murphy of Connecticut,
			 Mr. Nadler,
			 Mr. Olver,
			 Mr. Pallone,
			 Mr. Payne,
			 Ms. Linda T. Sánchez of California,
			 Mr. Sarbanes,
			 Mr. Schiff,
			 Mr. Serrano,
			 Ms. Shea-Porter,
			 Mr. Sires,
			 Ms. Solis,
			 Mr. Stark,
			 Mrs. Tauscher,
			 Mr. Thompson of California,
			 Mr. Van Hollen,
			 Mr. Waxman,
			 Mr. Wexler,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To permit California and other States to effectively
		  control greenhouse gas emissions from motor vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Right to Clean Vehicles
			 Act.
		2.Waiver of
			 preemption for California greenhouse gas emission regulation for
			 vehiclesSection 209 of the
			 Clean Air Act (42 U.S.C. 7543) is amended by adding at the end the
			 following:
			
				(f)WaiverNotwithstanding
				subsection (b) or any other provision of law, the application for a waiver of
				preemption dated December 21, 2005, submitted to the Administrator pursuant to
				subsection (b) by the State of California for the regulation of that State to
				control greenhouse gas emissions from motor vehicles shall be considered to be
				approved.
				.
		
